NO. 07-06-0247-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                 JANUARY 17, 2007
                          ______________________________

                               ALBINO ROSENDO SOTO,

                                                                 Appellant

                                              v.

                                 THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

              FROM THE 106TH DISTRICT COURT OF GARZA COUNTY;

            NO. 05-2280; HON. CARTER T. SCHILDKNECHT, PRESIDING
                       _______________________________

                                Memorandum Opinion
                          _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Albino Rosendo Soto (appellant) appeals his conviction for assault-family violence.

Via two issues, he contends that the evidence is legally and factually insufficient to support

his conviction. We affirm.

                                       Background

       On February 22, 2005, appellant was living with Belinda Clifton, his girlfriend. They

had been arguing most of the day and after serving him dinner the arguing became violent.
He threw “his plate” at her and then hit her. She began screaming, at which point appellant

began “choking [her].” The victim further testified that after appellant struck her “ . . . in the

head, [she] . . . couldn’t focus . . . [or] see” since all “was black.” So too did she see “like

starbursts in front of [her] eyes . . . [a]nd . . . told [appellant that she] couldn’t see.”

Appellant also grabbed her head and “slamm[ed] . . . it . . . back and forth.” Pictures were

later introduced into evidence memorializing the bruises on the victim caused from the

assault.

       On cross, defense counsel pointed out inconsistencies between the statement

Belinda gave the police and her testimony at trial. She further admitted to being on drugs

for seven days prior to the assault and seeing people allegedly looking in the window.

                   Issues One and Two - Sufficiency of the Evidence

       The applicable standards of review appear in Jackson v. Virginia, 443 U.S. 307, 99
S. Ct. 2781, 61 L. Ed. 2d 560 (1979) and Watson v. State, 204 S.W.3d 404 (Tex. Crim. App.

2006). We refer the parties to those cases.

       Appearing of record is the testimony of Belinda not only identifying appellant as her

boyfriend and the one who assaulted her but also describing the manner in which the

assault occurred and its effects. It constituted some evidence upon which a rational trier

of fact could find, beyond a reasonable doubt, that appellant intentionally and knowingly

caused bodily injury to Belinda by hitting and choking her. TEX . PEN . CODE ANN . §22.01

(Vernon Supp. 2006) (defining the offense of assault).

       As for appellant’s attempt to discredit the victim by showing that she had been on

drugs and illustrating inconsistencies between her testimony and statement, this



                                                2
information was far from overwhelmingly unfavorable to the jury’s verdict. Nor was the

evidence of appellant’s guilt weak; rather, ample existed if the jurors opted to believe it.

And, it was for the jurors, as opposed to this court, to resolve doubts in testimony and

select who to believe. Margraves v. State, 34 S.W.3d 912, 919 (Tex. Crim. App. 2000)

(stating that the jurors have the obligation to resolve credibility disputes).   Thus, we hold

that the verdict has the support of both legally and factually sufficient evidence and

overrule the issues.

       The judgment of the trial court is affirmed.


                                                   Brian Quinn
                                                   Chief Justice

Do not publish.




                                               3